EXHIBIT 10.1

FIFTH AMENDMENT TO AMENDED AND

RESTATED LOAN AND SECURITY AGREEMENT

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
"Agreement") is made and entered into on October 22, 2007, by and among THE
DIXIE GROUP, INC., a Tennessee corporation ("Borrower"), each of the
subsidiaries of Borrower as guarantors ("Guarantors"), and BANK OF AMERICA, N.A.
(as both "Agent" and "Lender") in its capacity as collateral and administrative
agent for Lenders (as defined in the Loan Agreement referenced below), and
Lenders.

Recitals:

Lender and Borrower are parties to a certain Amended and Restated Loan and
Security Agreement dated April 14, 2004, as amended (as at any time amended, the
"Loan Agreement"), pursuant to which Lender agreed to make certain loans and
other extensions of credit to Borrower from time to time, subject to the terms
and conditions contained therein.

Borrower has requested that Lender agree to amend the Loan Agreement.  Lender is
willing to amend the Loan Agreement, subject to the terms and conditions
contained herein.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1.

Definitions.  All capitalized terms used in this Agreement, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Loan
Agreement.

2.

Amendments to Loan Agreement.  The Loan Agreement is hereby amended as follows:

(a)

By deleting the reference to "$80,000,000" contained on the cover page to the
Loan Agreement and by substituting a reference to "$90,000,000" in lieu thereof.

(b)

By deleting the reference to "$80,000,000" contained in Section 1 of the Loan
Agreement and by substituting a reference to "$90,000,000" in lieu thereof.

(c)

By deleting Section 9.2.7 of the Loan Agreement in its entirety and by
substituting the following new Section 9.2.7 in lieu thereof:

9.2.7

Distributions.  Declare or make any Distributions, except for (i) Upstream
Payments, (ii) so long as each of the Distribution Conditions is satisfied,
payment of dividends and repurchases of Equity Interests in Borrower (other than
Special Distributions) not to exceed $3,000,000 in the aggregate per Fiscal
Year, (iii) payment of dividends and repurchases of Equity Interests in Borrower
(other than Special Distributions) in excess of $3,000,000 in the aggregate per
Fiscal Year so





--------------------------------------------------------------------------------

long as each of the Distribution Conditions is satisfied and Borrower (a) shall
have maintained Average Availability of not less than $5,000,000 for the period
consisting of the 60 days preceding such Distribution, (b) shall have
Availability of not less than $5,000,000 on the date of such Distribution and
after giving pro forma effect to such Distribution, and (c) shall have
maintained a Fixed Charge Coverage Ratio of not less than 1.00 to 1:00 for the
twelve month period ended on the last day of the most recently ended Fiscal
Quarter both prior to such Distribution and after giving pro forma effect to
such Distribution; and (iv) so long as each of the Special Distribution
Conditions is satisfied, Special Distributions.

(d)

By deleting the definition of "Fixed Charge Coverage Ratio" in Appendix A to the
Loan Agreement and by substituting the following new definition in lieu thereof:

Fixed Charge Coverage Ratio - for any period, the ratio of (i) EBITDA for such
period minus Capital Expenditures for such period (but excluding Capital
Expenditures financed with the proceeds of Debt for Money Borrowed other than
Revolver Loans), minus Borrower's cash income taxes for such period (but
excluding the effect of income tax refunds with respect to prior fiscal
periods), minus Distributions (other than Special Distributions) made during
such period, to (ii) regularly scheduled payments of principal and interest on
Borrower's Funded Debt due during such period.

(e)

By adding the following new definitions of "Special Distributions," "Special
Distribution Certificate," "Special Distribution Conditions," and "Special
Distribution Period" to Appendix A to the Loan Agreement, in proper alphabetical
sequence:

Special Distributions - so long as each of the Special Distribution Conditions
is satisfied, payment of dividends and repurchases of Equity Interests in
Borrower not to exceed $10,000,000 in the aggregate made by Borrower on or
before December 31, 2008.  All such Special Distributions shall be made during
Special Distribution Periods, as defined herein, and shall be made in amounts
not to exceed the amounts determined by, and set forth in, a Special
Distribution Certificate, as defined herein.

Special Distribution Certificate - a Certificate prepared by Borrower and
delivered to Lender prior to the commencement of a Special Distribution Period,
which sets forth the maximum amount of Special Distributions that may be made by
Borrower during such Special Distribution Period based on the Special
Distribution Conditions and incorporates a calculation of each of the Special
Distribution Conditions.  The Special Distribution Certificate shall also set
forth the aggregate of all Special Distributions and Distributions disbursed
since the date of the Fifth Amendment.








-2-




--------------------------------------------------------------------------------

Special Distribution Conditions - the following conditions, the satisfaction of
each of which shall be a condition to each Special Distribution under Section
9.2.7(iv) of this Agreement:

(i)

Each of the Distribution Conditions is satisfied;

(ii)

Borrower shall have maintained Availability of not less than $12,000,000 on each
Business Day during the 60-day period preceding delivery of each Special
Distribution Certificate after giving pro forma effect to such Special
Distribution;

(iii)

Borrower shall have Availability of not less than $12,000,000 on the date of
such Special Distribution and after giving pro forma effect to such Special
Distribution;

(iv)

Borrower shall have a Debt to EBITDA ratio equal to or less than 3.75 to 1.00
(after giving pro forma effect to such Special Distribution) as of the most
recent fiscal month for the 12 fiscal months prior to the delivery of the
Special Distribution Certificate; and

(v)

Borrower shall have a Fixed Charge Coverage Ratio of not less than 1.00 to 1.00
(exclusive of any Special Distribution) as of the most recent fiscal month for
the 12 fiscal months prior to delivery of the Special Distribution Certificate.

Special Distribution Period - the 40-day period beginning on the date a Special
Distribution Certificate is delivered to the Lender by the Borrower.

(f)

By deleting the reference to $60,000,000 contained in the definition of
"Revolver Commitments" set forth in Appendix A to the Loan Agreement and by
substituting a reference to $70,000,000 in lieu thereof.

(g)

On each Compliance Certificate required under Section 9.1.3 of this Agreement,
Borrower shall disclose the aggregate Dollar amount of all Special Distributions
made as of the date of such certificate.

4.

Ratification and Reaffirmation.  Borrower hereby ratifies and reaffirms the
Obligations, each of the Loan Documents and all of Borrower's covenants, duties,
indebtedness and liabilities under the Loan Documents.

5.

Acknowledgments and Stipulations.  Borrower acknowledges and stipulates that the
Loan Agreement and the other Loan Documents are legal, valid and binding
obligations








-3-




--------------------------------------------------------------------------------

of Borrower that are enforceable against Borrower in accordance with the terms
thereof; all of the Obligations are owing and payable without defense, offset or
counterclaim (and to the extent there exists any such defense, offset or
counterclaim on the date hereof, the same is hereby waived by Borrower); the
security interests and liens granted by Borrower in favor of Lender are duly
perfected, first priority security interests and Liens; the unpaid principal
amount of the Revolver Loans on and as of September 24, 2007, totaled
$38,025,126.71; and the unpaid principal amount of the Term Loans on and as of
September 24, 2007, totaled $16,438,750.

6.

Representations and Warranties.  Borrower represents and warrants to Lender, to
induce Lender to enter into this Agreement, that no Default or Event of Default
exists on the date hereof; the execution, delivery and performance of this
Agreement have been duly authorized by all requisite corporate action on the
part of Borrower and this Agreement has been duly executed and delivered by
Borrower; and except as may have been disclosed in writing by Borrower to Lender
prior to the date hereof, all of the representations and warranties made by
Borrower in the Loan Agreement are true and correct on and as of the date
hereof.

7.

Conditions Precedent.  The effectiveness of the amendments contained herein are
subject to the satisfaction of each of the following conditions precedent, in
form and substance satisfactory to Lender, unless satisfaction thereof is
specifically waived in writing by Lender:

(a)

No Default or Event of Default shall exist;

(b)

Lender shall have received a duly executed counterpart of this Amendment,
together with such additional documents, instruments and certificates as Lender
shall require in connection therewith;

(c)

Lender shall have received a duly executed Sixth Amended and Restated Revolver
Note in the amount of its Revolver Commitment in the form of Exhibit A attached
hereto; and

(d)

Borrower shall have paid, or made provision for the payment on the date hereof
of, all fees and expenses set forth in Sections 9 and 11 hereof.

8.

Additional Covenants.  To induce Lender to enter into this Agreement, Borrower
covenants and agrees as follows:  (a) on or before November 9, 2007, Borrower
shall execute and deliver to Lender an amendment to each of the Mortgages for
the Real Estate that reflects the increase in the Revolver Commitments, in the
form of Exhibit B attached hereto; (b) within 30 days after the recordation of
the amendments to Mortgages referenced in subsection 8(a) above, Borrower shall
deliver to Lender fully paid mortgagee title insurance endorsements, in standard
ALTA form, issued by Chicago Title Insurance Company, which shall give effect to
the Mortgage amendments for the Real Estate described in the foregoing
clause (a), in the form of Exhibit C attached hereto; and (c) Borrower shall
reimburse Lender for the payment of all applicable documentary stamp,
intangibles, recording, note or other similar taxes payable with respect to the
Mortgage amendments described in clause (a).








-4-




--------------------------------------------------------------------------------

9.

Amendment Fee.  In consideration for Lender's willingness to enter into this
Agreement, Borrower agrees to pay to Lender a fee of $35,000, in immediately
available funds, on the date hereof, which fee shall be non-refundable and fully
earned as of the date hereof.

10.

No Waiver.  In no event shall Lender's entry into this Agreement or the making
of additional Loans to Borrower be deemed to constitute a waiver by Lender of
any Event of Default in existence on the date hereof, or of Borrower's
continuing obligation to comply with all of the terms and conditions of the Loan
Agreement and the other Loan Documents, as amended hereby.

11.

Expenses of Lender.  Borrower agrees to pay, on demand, all costs and expenses
incurred by Lender in connection with the preparation, negotiation and execution
of this Agreement and any other Loan Documents executed pursuant hereto and any
and all amendments, modifications, and supplements thereto, including, without
limitation, the costs and fees of Lender's legal counsel and any taxes or
expenses associated with or incurred in connection with any instrument or
agreement referred to herein or contemplated hereby.

12.

Effectiveness; Governing Law.  This Agreement shall be effective upon execution
by Borrower and acceptance by Lender in Atlanta, Georgia (notice of which
acceptance is hereby waived), whereupon the same shall be governed by and
construed in accordance with the internal laws of the State of Georgia.

13.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

14.

No Novation, etc.  Except as otherwise expressly provided in this Agreement,
nothing herein shall be deemed to amend or modify any provision of the Loan
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect.  This Agreement is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.

15.

Counterparts; Telecopied Signatures.  This Agreement may be executed in any
number of counterparts and by different parties to this Agreement on separate
counterparts, each  of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement.  Any
signature delivered by a party by facsimile transmission shall be deemed to be
an original signature hereto.

16.

Further Assurances.  Borrower agrees to take such further actions as Lender
shall request from time to time in connection herewith to evidence or give
effect to the agreements and amendments set forth herein or any of the
transactions contemplated hereby.

17.

Section Titles.  Section titles and references used in this Agreement shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreements among the parties hereto.

18.

Waiver of Jury Trial.  To the fullest extent permitted by Applicable Law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Agreement.








-5-




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal, and delivered by their respective duly authorized officers
on the date first written above.

BANK OF AMERICA, N.A.,

as Agent and Lender




By:  /s/ James C. Wells                               

Title: Vice President




ACCEPTED AND AGREED TO:

THE DIXIE GROUP, INC.

("Borrower")







By: /s/ Daniel K. Frierson                      

Title:  Chairman







By: /s/ Gary A. Harmon                         

Title: Vice President & Chief

      Financial Officer







Attest: /s/ Starr T. Klein                       

Title: Secretary




[CORPORATE SEAL]




FABRICA INTERNATIONAL, INC.,

formerly known as Fabrica International

("Guarantor")







By: /s/ Gary A. Harmon                         

Title: Vice President







Attest: /s/ Starr T. Klein                       

Title: Secretary




[CORPORATE SEAL]




[Signatures continue on following page]





--------------------------------------------------------------------------------

BRETLIN, INC.

("Guarantor")







By: /s/ Gary A. Harmon                         

Title:  President







Attest: /s/ Starr T. Klein                       

Title: Secretary




[CORPORATE SEAL]




CANDLEWICK YARNS, INC.

("Guarantor")







By: /s/ Gary A. Harmon                         

Title:  President







Attest: /s/ Starr T. Klein                       

Title: Secretary




[CORPORATE SEAL]




DIXIE GROUP LOGISTICS, INC.

("Guarantor")







By: /s/ Gary A. Harmon                         

Title:  President







Attest: /s/ Starr T. Klein                       

Title: Secretary




[CORPORATE SEAL]




[Signatures continue on following page]





--------------------------------------------------------------------------------

MASLAND CARPETS, LLC

("Guarantor")







By: /s/ Gary A. Harmon                         

Title:  Chief Manager







Attest: /s/ Starr T. Klein                       

Title: Secretary




[CORPORATE SEAL]



